MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                             FILED
court except for the purpose of establishing                            Aug 17 2017, 8:50 am

the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Andrea L. Ciobanu                                        Ryan H. Cassman
Ciobanu Law, P.C.                                        Cathy M. Brownson
Indianapolis, Indiana                                    Coots, Henke & Wheeler, P.C.
                                                         Carmel, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

L.R.,                                                    August 17, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A02-1608-DR-1827
        v.                                               Appeal from the Marion Superior
                                                         Court
G.R.,                                                    The Honorable David J. Dryer,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         49D10-1404-DR-13060



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017           Page 1 of 8
                                            Case Summary
[1]   L.R. (“Mother”) appeals portions of the trial court’s order dissolving her

      marriage to G.R. (“Father”) and establishing custody of their three children (the

      “Children”).


[2]   We affirm in part, vacate in part, and remand with instructions.



                                                      Issues
[3]   Mother presents several issues, which we consolidate1 and restate as:

              I.       Whether the trial court committed reversible error when it
                       ordered Mother and Father to attend counseling; and


              II.      Whether the trial court lacked the authority to limit
                       Mother’s right to make educational decisions for the
                       Children when it failed to make a finding, required by
                       statute, regarding the Children’s emotional development.


                             Facts and Procedural History                                  2




[4]   On July 12, 2016, the trial court entered an order dissolving Mother’s and

      Father’s Marriage. The order granted Mother sole legal custody and primary




      1
       Mother directs arguments toward actions of the trial court subsequent to entry of the appealed order.
      Having denied Mother’s motion to consider those arguments, we address only issues pertaining to the
      appealed order.
      2
        Because we are not addressing Mother’s arguments concerning the trial court’s subsequent actions, we
      include only the procedural history pertinent to the instant appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017            Page 2 of 8
      physical custody of the Children. The order specified that the Children were

      not to be home-schooled, rather, they were to be “enrolled in the appropriate

      public school according to Mother’s residence, or private school as agreed by

      the parties.” Appellant’s App. Vol. II at 32. The order also required that

      Mother and Father participate in three months of counseling services, and

      provided that “[e]ach party shall be individually responsible for their respective

      appointments and shall share equally the cost of any joint appointments.”

      Appellant’s App. Vol. II at 28. The trial court appointed the same counselor for

      Mother and Father, and appointed a different counselor for the Children.


[5]   Mother filed a Notice of Appeal on August 10, 2016. The next day, Father

      filed a motion to correct error, which the trial court subsequently granted. The

      trial court responsively made several corrections to its order, none of which

      impacted provisions terminating home-schooling and requiring counseling.



                                 Discussion and Decision
                                        Standard of Review
[6]   “[A] general judgment will control as to the issues upon which there are no

      findings,” and we will affirm a general judgment if it can be sustained on any

      legal theory supported by the evidence. Yanoff v. Muncy, 688 N.E.2d 1259, 1262

      (Ind. 1997). However, in accordance with Trial Rule 52(A), even where the

      parties have not requested special findings, the trial court is obligated to make

      special findings in several circumstances, including when “provided . . . by

      statute.” Where the failure to make findings deprives a trial court of statutory
      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017   Page 3 of 8
      authority, the offending portion of the trial court’s order cannot stand. See Jones

      v. Jones, 832 N.E.2d 1057, 1061 (Ind. Ct. App. 2005) (striking a portion of an

      order due to the trial court’s failure to make required findings because the trial

      court lacked, ab initio, a statutory basis for entering that portion of the order).


                                               Counseling
[7]   Mother argues that the trial court committed reversible error when it ordered

      Mother and Father to participate in three months of counseling. Presumably,

      the counseling has taken place as ordered because more than a year has passed

      since the trial court ordered the brief period of counseling. Thus, it appears that

      this issue is moot. See In re F.S., 53 N.E.3d 582, 590 (Ind. Ct. App. 2016)

      (observing that an “issue is deemed moot when no effective relief can be

      rendered to the parties before the court”). And, although we generally do not

      consider moot issues, see id., because of the potential for this issue to recur, we

      choose to address it on its merits.


[8]   Mother directs us to provisions of the Indiana Code limiting the trial court’s

      authority to order counseling, however, those provisions apply to the fashioning

      of a provisional order in a dissolution action; the instant order was not a

      provisional order. Mother also points out, and Father does not dispute, that

      Mother obtained a protective order against Father. However, the order did not

      mandate joint counseling. Rather, the order instead contemplated that the

      parties would have “their respective appointments” for which they were

      financially responsible, and proactively provided a cost-sharing provision


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017   Page 4 of 8
       should there be “any joint appointments.” Appellant’s App. Vol. II at 28.

       Finally, we are not persuaded by Mother’s suggestion that the trial court must

       have “made a typographical error in ordering the parties into counseling

       because the topic of conversation at the relevant hearing was about Children

       potentially going into counseling.” Appellant’s Br. at 25. Moreover, the trial

       court specifically appointed different counselors for the parents and the

       Children, and drafted a separate financial-responsibility provision relating to the

       cost of the Children’s appointments.


[9]    The evidence favorable to the order indicates that Mother shared her negative

       thoughts and feelings about Father with the Children, and the Children were

       influenced by those communications. During the pendency of the dissolution

       proceeding, the Children had become increasingly distressed, and there was an

       extended time when Mother refused to let Father see the Children. Here, given

       the tenor of Mother’s and Father’s relationship, the trial court could reasonably

       conclude, based on the record before it, that requiring Mother and Father to

       participate in counseling services would provide a benefit to the Children.


[10]   Mother has not persuaded us that the trial court erred in this respect.


                                                 Education
[11]   The trial court granted Mother sole legal custody, while specifying that the

       Children were not to be home-schooled. The trial court’s authority to limit a

       legal custodian’s decision-making authority is addressed by statute:

               (a) Except:
       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017   Page 5 of 8
                         (1) as otherwise agreed by the parties in writing at the time
                         of the custody order; and


                         (2) as provided in subsection (b);


                the custodian may determine the child’s upbringing, including
                the child’s education, health care, and religious training.


                (b) If the court finds after motion by a noncustodial parent that,
                in the absence of a specific limitation of the custodian’s authority,
                the child’s:


                         (1) physical health would be endangered; or


                         (2) emotional development would be significantly
                         impaired;


                the court may specifically limit the custodian’s authority.


       Ind. Code § 31-17-2-17.


[12]   Mother argues3 that the trial court improperly limited her decision-making

       authority because it failed to make any findings concerning the Children’s

       emotional development or physical health, as required by the statute. Father




       3
         Mother briefly asserts that the trial court failed to comply with the statute because Father did not move to
       limit Mother’s decision-making authority. However, we have recognized that a request for legal custody can
       amount to the “functional equivalent” of a motion under subsection (b) of the statute. Gonzalez v. Gonzalez,
       893 N.E.2d 333, 336 (Ind. Ct. App. 2008). Here, Father sought legal custody, both Father and Mother
       elicited testimony concerning the propriety of home-schooling the Children, and Mother never objected to
       consideration of the issue. We conclude that this issue was properly before the trial court for the purposes of
       subsection (b).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017              Page 6 of 8
       responds that the trial court’s decision to address home-schooling reflects a

       determination that the Children’s emotional development would be

       significantly impaired and that there was a “mountain of evidence” supporting

       a decision to terminate the Children’s home-schooling. Appellee’s Br. at 21.


[13]   It does appear that the trial court drafted the provision out of concern for the

       emotional development of the Children, and those concerns may well have

       evidentiary support. However, where a trial court determines as much, Indiana

       Code section 31-17-2-17 imposes on trial courts an affirmative obligation to

       articulate a specific finding that each affected child’s emotional development

       would be significantly impaired—or physical health endangered—before

       placing a limitation on the parent’s authority. This is so because of the

       constitutional dimension of a parent’s right to direct a child’s upbringing

       without undue governmental interference. See generally In re Visitation of M.L.B.,

       983 N.E.2d 583, 586 (Ind. 2013) (interpreting Troxel v. Granville, 530 U.S. 57

       (2000)). When a trial court fails to comply with Indiana Code section 31-17-2-

       17, the trial court lacks the authority to limit a legal custodian’s rights. See

       Jones, 832 N.E.2d at 1061 (concluding that the trial court lacked the authority to

       limit a parent’s ability to direct a child’s religious training when the trial court

       failed to make the finding required by statute).


[14]   Although Father invites us to apply the general-judgment standard of review,

       we are precluded from doing so under these circumstances. Rather, because the

       trial court did not make the requisite findings as to the Children, the trial court

       had no statutory authority to curtail Mother’s right to direct their upbringing.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017   Page 7 of 8
       We must therefore vacate that portion of the order relating to the termination of

       home-schooling, and remand for the trial court to determine whether any

       restriction on Mother’s authority is warranted. 4



                                                   Conclusion
[15]   Mother has not persuaded us that the trial court erred in ordering the three-

       month period of counseling. As to the termination of home-schooling, the trial

       court improperly restricted Mother’s authority to make educational decisions

       for the Children because the trial court did not make specific findings required

       by Indiana Code section 31-17-2-17. We accordingly vacate that portion of the

       order terminating home-schooling of the Children, and remand for further

       proceedings not inconsistent with this opinion. We affirm the order of the trial

       court in all other respects.


[16]   Affirmed in part, vacated in part, and remanded.


       Baker, J., and Altice, J., concur.




       4
           Because we resolve this issue on statutory grounds, we do not consider Mother’s constitutional arguments.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-DR-1827 | August 17, 2017             Page 8 of 8